DETAILED ACTION
Claims 1-12, 14-19, and 21-22 have been examined.  Claims 13 and 20 were cancelled in Amendment dated 11/19/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jha et al. “Automated Synthesis of Safe Autonomous Vehicle Control Under Perception Uncertainty” (hereinafter Jha).

As per claim 1, Jha teaches the invention as claimed, including a method of controlling a cyber-physical system, comprising: 
generating, based on sensor data acquired by a sensor and utilizing a classifier, a prediction concerning a phenomenon (i.e., learn about their environment using sensors to infer the environment state, perception coefficients are inferred by perception algorithms which 
synthesizing control inputs for a cyber-physical system based on cost function given a state of the cyber-physical system (i.e., synthesize control inputs of autonomous system, while optimizing a cost function, see at least page 118, paragraph 3, page 120, section 3, pages 125-126, section 3.4), the control inputs satisfying probabilistic temporal constraints that maintain safe operation of the cyber-physical system in an environment (i.e., synthesize control subject to Chance Constrained Temporal Logic (C2TL) specification, see at least page 117-118, section 1, page 122-123, section 3.2, pages 125-126, section 3.4), at least one of the probabilistic constraints being based on prediction that comprises the probability distribution over the set of possible values of phenomenon (i.e., constraints from perception hold with an associated probability, see at least page 120-121, section 3 including section 3.1), the probabilistic temporal constraints comprising probabilistic predicates upon which at least one Boolean operation and at least one temporal operator are applied (i.e., C2TL includes probabilistic predicates, temporal operator, operators [Symbol font/0xD9], [Symbol font/0xDA], [Symbol font/0xD8], see at least page 119, last paragraph – page 120, first paragraph, page 121-122, section 3.1);
causing the cyber-physical system to operate in the environment based on the control inputs (i.e., control input for autonomous vehicle, see at least pages 125-127, section 3.4, pages 127-130, section 4).
As per claim 2, Jha teaches causing the cyber-physical system to operate in the environment based on the control inputs further comprises: transmitting the control inputs to the cyber-physical system (see at least see at least pages 125-127, section 3.4, pages 127-130, section 4).

As per claim 4, Jha teaches wherein the cost function specifies an operation to be performed by the cyber-physical system (i.e., cost function drives the optimization to minimize the path length, cost function measures time taken to re-enter the lane, see at least page 4, paragraph 2, page 129, paragraph 2). 

As per claim 5, Discenzo teaches wherein the cyber-physical system is one of a smart grid, an autonomous automotive system, a medical monitoring system, a process control system, a robotics system, or a quadcopter (i.e., autonomous vehicle, see at least page 117, abstract, section 1).

As per claim 6, Jha teaches wherein the probabilistic temporal constraints are defined based on a probabilistic framework, and wherein the probabilistic framework provides semantics that enable incorporation of uncertainties in predicates and specification of temporal operators and Boolean operators to be applied to the predicates (i.e., C2TL includes probabilistic predicates, temporal operator, operators [Symbol font/0xD9], [Symbol font/0xDA], [Symbol font/0xD8], see at least page 119, last paragraph – page 120, first paragraph, page 121-122, section 3.1). 

As per claim 10, Discenzo teaches wherein the classifier is one of a Bayesian classifier or a Bayesian linear regressor (i.e., perception algorithms which employ learning techniques such as Bayesian linear regression and classifiers, see at least page 120, section 3).

As per claim 11, Jha teaches the invention as claimed, including a computing system, comprising: 
at least one processor (see at least page 127, section 4); and 
memory that comprises computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform acts (see at least page 127, section 4) including: 
providing a probabilistic framework, wherein the probabilistic framework enables probabilistic temporal constraints to be defined for synthesis of control inputs of a cyber-physical system (i.e., C2TL includes probabilistic predicates, temporal operator, operators [Symbol font/0xD9], [Symbol font/0xDA], [Symbol font/0xD8], see at least page 119, last paragraph – page 120, first paragraph, page 121-122, section 3.1);
forming the probabilistic temporal constraints for the cyber-physical system based on the probabilistic framework, wherein the probabilistic temporal constraints are based on predictions that comprise probability distributions over sets of possible values of phenomena, wherein the phenomena pertain to at least one of the cyber-physical system or an environment in which the cyber-physical system operates (i.e., synthesize control subject to Chance Constrained Temporal Logic (C2TL) specification, constraints from perception, perception coefficients are inferred by perception algorithms which employ learning techniques such as classifiers, probability distribution over perception 
synthesizing control inputs for a cyber-physical system based on cost function given a state of the cyber-physical system (i.e., synthesize control inputs of autonomous system, while optimizing a cost function, see at least page 118, paragraph 3, page 120, section 3, pages 125-126, section 3.4), the control inputs satisfying probabilistic temporal constraints (i.e., synthesize control subject to Chance Constrained Temporal Logic (C2TL) specification, see at least page 117-118, section 1, page 122-123, section 3.2, pages 125-126, section 3.4), the probabilistic temporal constraints comprising probabilistic predicates upon which at least one Boolean operation and at least one temporal operator are applied (i.e., C2TL includes probabilistic predicates, temporal operator, operators [Symbol font/0xD9], [Symbol font/0xDA], [Symbol font/0xD8], see at least page 119, last paragraph – page 120, first paragraph, page 121-122, section 3.1).

As per claim 12, Jha teaches wherein the probabilistic framework provides semantics that enable incorporation of uncertainties in predicates and specification of temporal operators and Boolean operators to be applied to the predicates (i.e., C2TL includes probabilistic predicates, temporal operator, operators [Symbol font/0xD9], [Symbol font/0xDA], [Symbol font/0xD8], see at least page 119, last paragraph – page 120, first paragraph, page 121-122, section 3.1). 

As per claim 14, Jha teaches generating, generating, based on sensor data acquired by  sensors and utilizing a classifier, the predictions that comprise the probability distribution over the sets of possible values of the phenomena (i.e., learn about their environment using sensors to 

As per claim 15, Jha teaches causing the cyber-physical system to operate in the environment based on the control inputs (i.e., control input for autonomous vehicle, see at least pages 125-127, section 3.4, pages 127-130, section 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, in view of Yoo et al. “Control with Probabilistic Signal Temporal Logic” (hereinafter Yoo).

As per claim 3, Jha does not explicitly teach updating the probabilistic temporal constraints based on changes over time to the probability distribution over the set of possible values of the phenomenon; and
synthesizing the control inputs for the cyber-physical system that satisfy the probabilistic temporal constraints as updated over time.

synthesizing the control inputs for the cyber-physical system that satisfy the probabilistic temporal constraints as updated over time (i.e., receding horizon control strategy that maximizes the probability of satisfying the specification, involves iterations, see at least page 1, left column, paragraph 2, page 3, left column, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jha to update the probabilistic temporal constraints based on changes over time to the probability distribution over the set of possible values of the phenomenon; and synthesize the control inputs for the cyber-physical system that satisfy the probabilistic temporal constraints as updated over time as similarly taught by Yoo because Jha teaches using receding horizon control (see at least page 125, section 3.4 of Jha), and thus it would have been obvious to use known algorithm in the art for receding horizon control as taught by Yoo.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, in view of Goebel et al. (US 2008/0208487, hereinafter Goebel).

As per claim 7, Jha does not explicitly teach wherein the probabilistic temporal constraints are further based on at least one differing prediction generated utilizing at least one differing classifier , and wherein the prediction and the at least one differing prediction are combined utilizing one or more of a temporal operator or a Boolean operator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jha such that the constraints are further based on at least one differing prediction generated utilizing at least one differing classifier , and wherein the prediction and the at least one differing prediction are combined utilizing one or more of a temporal operator or a Boolean operator as similarly taught by Goebel because Jha discloses system use machine learning and statistical sensor fusion algorithms to form an internal model of the world (see at least page 117, abstract of Jha), and Goebel’s teaching improves estimation and prediction by aggregating outputs from different models and the aggregation can be as a function of time (see at [0021], [0022], [0057] of Goebel).
Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, in view of Mazzaro et al. (US 2015/0106058, hereinafter Mazzaro).

As per claim 8, Jha does not explicitly teach the method of claim 1 being executed by the cyber-physical system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jha such that the method of claim 1 being executed by the cyber-physical system as similarly taught by Jha such that control of the system can be integrated with the system, where in some circumstances, it is desirable to avoid communication overhead. 

As per claim 21, Jha does not explicitly teach the system of claim 11 being executed in the cyber-physical system.
Mazzaro teaches a system of controlling a cyber-physical system being included in the cyber-physical system (i.e., model-based reliability system can be provided as a subsystem of a controller 18 within machinery 21, see at least [0026]-[0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jha such that the system of claim 11 being included in the cyber-physical system as similarly taught by Jha such that control of the system can be integrated with the system, where in some circumstances, it is desirable to avoid communication overhead. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, in view of Discenzo et al. (US 7,797,062, hereinafter Discenzo).

As per claim 9, Jha does not explicitly teach the method of claim 1 being executed by a computing system separate from but in communication with the cyber-physical system. 
Discenzo teaches a method of controlling a cyber-physical system being executed by a computing system separate from but in communication with the cyber-physical system (i.e., remote prognostic engine, see at least column 12, lines 15-65, column 17, lines 56-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jha such that the method is executed by a computing system separate from but in communication with the cyber-physical system as similarly taught by Discenzo in order to perform the operation remotely, which saves the cyber-physical system from using computational resources to perform the method.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, in view of Zeng et al. (US 2014/0035775, hereinafter Zeng).

As per claim 16, Jha teaches the invention as claimed, including a method of controlling a cyber-physical system, comprising:
probabilistic temporal constraints that maintain safe operation of the cyber-physical system in an environment are based on prediction (i.e., synthesize control subject to Chance Constrained Temporal Logic (C2TL) specification, constraints from perception, perception coefficients are inferred by perception algorithms which employ learning techniques such as classifiers, see at least page 117-118, abstract, section 1, page 119, paragraph 1, page 120, section 3, page 122-123, section 3.2, pages 125-126, section 3.4);

causing the cyber-physical system to operate in the environment based on the control inputs (i.e., control input for autonomous vehicle, see at least pages 125-127, section 3.4, pages 127-130, section 4).
Jha does not explicitly teach combining a first prediction generated utilizing a first classifier and a second prediction generated using a second classifier, wherein the first prediction comprises a first probability distribution and the second prediction comprises a second probability distribution, and the probabilistic temporal constraints are based on the combination of the first prediction and the second prediction.
Zeng teaches combining a first prediction generated utilizing a first classifier and a second prediction generated using a second classifier (i.e., fusing results from a plurality of classifiers, see at least [0029]-[0031]), wherein the first prediction comprises a first probability distribution and the second prediction comprises a second probability distribution (i.e., classifier output posterior probability, see at least [0029]), constraints that maintain safe operation of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jha to combine a first prediction generated utilizing a first classifier and a second prediction generated using a second classifier, wherein the first prediction comprises a first probability distribution and the second prediction comprises a second probability distribution, and the probabilistic temporal constraints are based on the combination of the first prediction and the second prediction as similarly taught by Zeng because Jha discloses system use machine learning and statistical sensor fusion algorithms to form an internal model of the world (see at least page 117, abstract of Jha) and thus it would have been obvious to use known algorithm in the art for fusing results from plurality of classifier to provide more accurate information.

As per claim 17, Jha does not explicitly teach generating, based on first sensor data acquired by a first sensor and utilizing the first classifier, the first probability distribution, wherein the first output concerns a first phenomenon, and wherein the first phenomenon pertains to the cyber-physical system or the environment in which the cyber-physical system operates; and generating, based on second sensor data acquired by a second sensor and utilizing the second classifier, the second probability distribution, wherein the second probability distribution concerns a second phenomenon, wherein the second phenomenon pertains to the cyber-physical system or the environment in which the cyber-physical system operates.

generating, based on second sensor data acquired by a second sensor and utilizing the second classifier, the second probability distribution (i.e., fusing results from a plurality of classifiers, classifier output posterior probability estimation, see at least [0029]-[0031]), wherein the second probability distribution concerns a second phenomenon, wherein the second phenomenon pertains to the cyber-physical system or the environment in which the cyber-physical system operates (i.e., determining an obstacle, see at least [0006], [0029]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jha to generate as similarly taught by Zeng because Jha discloses system use machine learning and statistical sensor fusion algorithms to form an internal model of the world (see at least page 117, abstract of Jha) and thus it would have been obvious to use known algorithm in the art for fusing results from plurality of classifier to provide more accurate information.

As per claim 18, Jha does not explicitly generating, based on first sensor data acquired by a first sensor and utilizing the first classifier, the first probability distribution, wherein the first output concerns a first phenomenon, and wherein the first phenomenon pertains to the cyber-physical system or the environment in which the cyber-physical system operates; and generating, 
Zeng teaches generating, based on first sensor data acquired by a first sensor and utilizing the first classifier, the first probability distribution (i.e., fusing results from a plurality of classifiers, classifier output posterior probability estimation, see at least [0029]-[0031]), wherein the first output concerns a first phenomenon, and wherein the first phenomenon pertains to the cyber-physical system or the environment in which the cyber-physical system operates (i.e., determining an obstacle, see at least [0006], [0029]-[0031]); and 
generating, based on second sensor data acquired by a second sensor and utilizing the second classifier, the second probability distribution (i.e., fusing results from a plurality of classifiers, classifier output posterior probability estimation, see at least [0029]-[0031]), and wherein the second probability distribution concerns the particular phenomenon (i.e., determining an obstacle, see at least [0006], [0029]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jha to generate as similarly taught by Zeng because Jha discloses system use machine learning and statistical sensor fusion algorithms to form an internal model of the world (see at least page 117, abstract of Jha) and thus it would have been obvious to use known algorithm in the art for fusing results from plurality of classifier to provide more accurate information.

As per claim 19, Jha does not explicitly teach generating, based on sensor data acquired by a sensor and utilizing the first classifier, a first probability distribution; and generating, based 
Zeng teaches generating, based on sensor data acquired by a sensor and utilizing the first classifier, a first probability distribution (i.e., fusing results from a plurality of classifiers, classifier output posterior probability estimation, see at least [0029]-[0031]); and 
generating, based on the sensor data acquired by the sensor and utilizing the second classifier, the second probability distribution (i.e., fusing results from a plurality of classifiers, classifier output posterior probability estimation, see at least [0029]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jha to generate as similarly taught by Zeng because Jha discloses system use machine learning and statistical sensor fusion algorithms to form an internal model of the world (see at least page 117, abstract of Jha) and thus it would have been obvious to use known algorithm in the art for fusing results from plurality of classifier to provide more accurate information.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, in view of Zeng, further in view of Yoo.

As per claim 22, Jha does not explicitly teach updating the probabilistic temporal constraints based on changes over time to the first probability distribution and second probability distribution; and 
synthesizing the control inputs for the cyber-physical system that satisfy the probabilistic temporal constraints as updated over time.

synthesizing the control inputs for the cyber-physical system that satisfy the probabilistic temporal constraints as updated over time (i.e., receding horizon control strategy that maximizes the probability of satisfying the specification, involves iterations, see at least page 1, left column, paragraph 2, page 3, left column, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jha to update the probabilistic temporal constraints based on changes over time to the first probability distribution and second probability distribution; and synthesize the control inputs for the cyber-physical system that satisfy the probabilistic temporal constraints as updated over time as similarly taught by Yoo because Jha teaches using receding horizon control (see at least page 125, section 3.4 of Jha), and thus it would have been obvious to use known algorithm in the art for receding horizon control as taught by Yoo.
Response to Arguments
Rejection of claims under §103: 
As per claims 1, 11, and 16 Applicant’s arguments have been fully considered, but are moot in light of the new grounds of rejection. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121